MANDATE

                                 Court of Appeals
                             First District of Texas
                                  NO. 01-14-00683-CR

                     RICKY DEWAYNE NICKERSON, Appellant

                                            V.

                           THE STATE OF TEXAS, Appellee

     Appeal from the 185th District Court of Harris County. (Tr. Ct. No. 1415899).

TO THE 185TH DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

       Before this Court, on the 26th day of March, 2015, the cause upon appeal to revise
or to reverse your judgment was determined. This Court made its order in these words:
       The cause heard today by the Court is an appeal from the judgment signed by
       the court below on July 21, 2014. After inspecting the record of the court
       below, it is the opinion of this Court that it has no jurisdiction over the
       appeal. It is therefore CONSIDERED, ADJUDGED, and ORDERED
       that the appeal be dismissed.

       The Court orders that this decision be certified below for observance.

       Judgment rendered March 26, 2015.

Per curiam opinion delivered by panel consisting of Chief Justice Radack and Justices
Brown and Lloyd.

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in
this behalf and in all things to have it duly recognized, obeyed, and executed.
June 5, 2015
Date           CHRISTOPHER A. PRINE
               CLERK OF THE COURT